department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc ita b03 plr-130367-12 date date internal_revenue_service number release date index number -------------------------------------------------- --------------------- ------------------------------------ in re -------------------------------- -------------------------- --------------------- -------------------------- legend -------------------------------------------------- -------------------------------------------------------- taxpayers related_party tax_return_preparer ------------------------------------ year year year ------- ------- ------- dear ------------------------- this responds to your letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for you to make a late election to treat qualified dividends and net_capital_gain as investment_income pursuant to sec_163 and sec_163 of the internal_revenue_code the code for year year and year facts taxpayers are individual taxpayers filing a joint_return taxpayers hold all the interests in related_party which is taxed as a corporation taxpayers and related_party timely filed federal_income_tax returns for year year and year tax_return_preparer a cpa prepared the tax returns for both taxpayers and related_party for these taxable years on its tax returns related_party claimed deductions for the payments made to taxpayers taxpayers reported the payments received from related_party as income and they also took a deduction for interest related party‘s tax_return for year year and year were examined as well as taxpayers’ individual income_tax returns for year year and year as a result of plr-130367-12 the examination and appeals process it was determined that taxpayers have dividend income and investment_interest that was previously reported as rental income and mortgage interest because of this taxpayers request a ruling that they be allowed to make the election under sec_163 that they would have made had the amounts been considered dividends when the returns were originally filed for year year and year taxpayers have made a representation that related_party is taxed as a domestic_corporation and that constructive dividends_paid out of earnings_and_profits of related_party are qualified_dividend_income to taxpayers as defined in sec_1 of the code further taxpayers did not originally make the election to treat net_capital_gain as investment_income in year because there was no investment_expense now that there are investment_interest expenses for that year taxpayers wish to elect to include net_capital_gain in investment_income for year taxpayers have signed forms 872-a to extend the period of limitations on assessment under sec_6501 for year and year for an indefinite period of time the statute_of_limitations has not run for year and thus year is still open to tax_assessment law sec_163 of the code provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 of the code provides that the term net_investment_income means the excess of investment_income over investment_expenses sec_163 of the code provides in pertinent part that investment_income means the sum of -- i gross_income from property_held_for_investment other than any gain taken into account under clause ii i ii the excess if any of -- i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined by only taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii i as the taxpayer elects to take into account under this clause plr-130367-12 such term shall include qualified_dividend_income as defined in sec_1 only to the extent the taxpayer elects to treat such income as investment_income for purposes of this subsection sec_1_163_d_-1 of the income_tax regulations provides that the election for net_capital_gain and qualified_dividend_income must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized or the qualified_dividend_income is received sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election for this purpose sec_301 b defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301_9100-2 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election plr-130367-12 sec_301_9100-3 provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made under paragraph c ii the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section analysis taxpayers’ election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in the income_tax regulations under sec_1_163_d_-1 in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations have been satisfied the information and representations made by taxpayers establish that taxpayers acted reasonably and in good_faith taxpayers reasonably relied on tax_return_preparer a qualified_tax professional for the filing of their tax returns and tax_return_preparer failed to make the election neither taxpayers nor tax_return_preparer knew of the need to make an election under sec_163 at the time taxpayers’ original tax returns were filed because they did not become aware of it until the service’s examination of taxpayers’ federal_income_tax returns further based on the facts of the case provided granting an extension will not prejudice the interests of the government taxpayer will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election at this time than taxpayer would have had if the election had been timely plr-130367-12 made in addition the taxable years in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made will not be closed by the period of limitations on assessment under sec_6501 before taxpayer’s receipt of the ruling granting an extension of time to make a late election ruling because they acted reasonably and in good_faith and granting relief will not prejudice the interests of the government taxpayers have met the requirements for an extension under sec_301_9100-3 for making the sec_163 election for year year and year accordingly taxpayer is granted an extension of time for making the election until days from the date of this ruling the election should be made by filing form sec_4952 investment_interest expense deduction with amended returns for year year and year and by including a copy of this ruling letter the rulings contained in this letter are based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayers’ authorized representative enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the code sincerely christopher f kane branch chief branch income_tax accounting enclosure
